Citation Nr: 0125093	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-23 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease as secondary to service-connected cavernous 
hemangioma, status-post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal. 

2.  Entitlement to an increased evaluation for cavernous 
hemangioma, status-post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal, currently 
evaluated as 30 percent disabling. 

3.  Entitlement to service connection for hypertension.  

4.  Whether there was CUE in the June 1949 rating decision 
denying service connection for cavernous hemangioma, status-
post thoracotomy and right upper lobectomy, with partial 
right sixth rib removal.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease as secondary to service-
connected cavernous hemangioma, status-post thoracotomy and 
right upper lobectomy, with partial right sixth rib removal, 
entitlement to an increased evaluation for cavernous 
hemangioma, status-post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal, currently 
evaluated as 30 percent disabling, and entitlement to service 
connection for hypertension will be addressed in the remand 
action following this decision. 

The Board also notes that consideration of the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for mitral stenosis has 
been requested; however, as this issue has not been developed 
or certified on appeal, and as it is not inextricably 
intertwined with the issues currently on appeal, it is 
referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  The in an unappealed June 2, 1949 RO decision denied 
service connection for cavernous hemangioma of the right 
upper lobe.

2.  The June 2, 1949 rating decision which denied service 
connection for cavernous hemangioma of the right upper lobe 
was in accordance with applicable laws and regulations and 
was consistent with and adequately supported by the evidence 
then of record.


CONCLUSIONS OF LAW

1.  The June 2, 1949 rating decision, which denied service 
connection for cavernous hemangioma of the right upper lobe, 
is final.  38 U.S.C.A. § 7105 (West 1991).

2. The rating decision of June 2, 1949, which denied service 
connection for cavernous hemangioma of the right upper lobe 
was not clearly and unmistakably erroneous.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957; 38 C.F.R. § 3.105(a), (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law and its 
enabling regulations are applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the VCAA.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for clear and unmistakable error ("CUE") 
in a prior rating decision.  

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the U.S. Court of Appeals 
for Veterans Claims, in a precedent opinion, held that the 
VCAA does not apply to motions for clear and unmistakable 
error in prior Board decisions.  Livesay v. Principi, No. 00-
51, slip op. at 17 (U.S. Vet. App. Aug. 30, 2001) (en banc).  
In reaching that decision, the Court discussed the nature of 
CUE claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  Thus, although the holding in 
Livesay was for CUE motions with regard to prior Board 
decisions, the Board believes it should be applied to claims 
for CUE in prior rating decisions as well.  Regardless of 
whether Livesay is applicable to the present case, the Board 
concludes that the discussions in the rating decisions, 
statement of the case, supplemental statements of the case 
and VA letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the VCAA.


II.  CUE Issue

The RO denied the veteran's claim for service connection for 
cavernous hemangioma of the right upper lobe in a June 2, 
1949 rating decision.  The record shows that the June 7, 
1949, notice of denial sent by VA to the veteran included a 
notice of right of appeal.  However, the veteran did not 
appeal that decision.  As the veteran was properly notified 
of this decision, including his appellate rights, the rating 
decision is final and binding in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.

The veteran submitted a request to reopen his claim on June 
22, 1989.  Thereafter, the RO reopened and granted his claim 
for service connection for cavernous hemangioma of the right 
upper lobe, due to additional service medical records 
received subsequent to the June 2, 1949 rating decision as 
well as precedential legal opinion of the VA's General 
Counsel issued on September 29, 1988, that the veteran's 
congenital condition was aggravated during service; thus, 
service connection was warranted.  Furthermore, because the 
grant of service connection was based on a liberalizing 
change in VA law, the effective date of the award was one 
year prior to the date of claim - June 22, 1988.  

It has been contended that the unappealed June 2, 1949, 
rating decision which denied service connection for cavernous 
hemangioma of the right upper lobe, was clearly and 
unmistakably erroneous.  In essence, the veteran contends 
that because the VA subsequently granted his reopened claim 
for service connection, there must have been clear and 
unmistakable error (CUE) in the June 2 1949 decision which 
initially denied the claim.

To establish a valid clear and unmistakable error claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  If the error alleged is not the type of error that, 
if true, would be clear and unmistakable error on its face, 
if the claimant is only asserting disagreement with how the 
RO evaluated the facts before it, if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).

The Board must address the veteran's claim of clear and 
unmistakable error by evaluating the evidence of record at 
the time of the rating action in question. 

In the instant case, the evidence of record at the time of 
the June 2, 1949, rating decision consisted of a in-service 
report of medical examination, dated March 17, 1949, as well 
as photocopies of 7 pages of an in-patient medical discharge 
summary report, dated March 15, 1949.  These in-service 
medical records indicated that the veteran had been 
originally hospitalized in October 1947, for suspected 
tuberculosis.  Later it was determined that this diagnosis 
was in error.  In July 1948, angiograms revealed arterio-
venous shunt in the right lung with some dilation on the 
right pulmonary artery.  In August 1948, the veteran was seen 
in consultation with Chest Surgery Reviewing Board and it was 
the recommendation of the Board that the veteran undergo an 
exploratory thoracotomy of the right with a lobectomy or 
pneumonectomy, the choice of which would be determined at the 
time of operation.  In October 1948, the veteran underwent a 
right upper lobectomy for the cavernous hemangioma of the 
right upper lobe.  In December 1948 the veteran was granted a 
3-day convalescent furlough.  He returned in early January 
1949 with no new complaints.  In March 1949 he was discharged 
with an excellent postoperative recovery.  The discharge 
diagnosis was cavernous hemangioma, lung, right upper lobe, 
chronic, congenital.  

A March 1949 discharge examination report reflects that the 
veteran's lungs revealed slightly decreased breath sounds in 
the right lung field.  A chest X-ray revealed resection of 
the right 6th rib.  In the summary section of the report, the 
examiner noted that in October 1947, a routine chest X-ray 
revealed an infiltration in the right upper lobe, which was 
thought to have been tuberculosis but all studies for acid-
fast bacilli were negative.  An angiogram revealed the 
atrioventricular fistula of the right upper lobe of the lung.  
In October 1948, a lobectomy of the right upper lobe was 
performed.  The examiner noted that a pathological reported 
showed an atrioventricular fistula through a cavernous 
hemangioma of the lower half of the posterior lateral segment 
of the right upper lobe.  

Thereafter, in the unappealed June 2, 1949 rating action, the 
RO denied service connection for cavernous hemangioma of the 
right upper lobe of the lung on the basis that it was a 
congenital condition and therefore not a disease or injury 
within the meaning of VA compensation law.  

The veteran and his representative have suggested the Board 
consider evidence received subsequent to the June 1949 RO 
decision, when determining whether that decision was based on 
CUE, but that may not be done.  Focusing on the evidence 
available to the RO in June 1949, and the prevailing legal 
criteria at the time, it is readily apparent that the RO's 
adverse action was within the bounds of sound judgmental 
discretion, regardless of whether or not reasonable decision-
makers might have reached a different result.  

The medical evidence of record at that time showed a 
diagnosis of a congenital defect.  In this regard, it is 
noted that under VA regulation, congenital or developmental 
defects are not diseases or injuries within the meaning of 
legislation applicable to service connection.  38 C.F.R. 
§ 3.303(c).  It was within reasonable rating judgment to find 
that despite the remedial surgery in service, there was no 
increase in severity of the underlying congenital disorder.

The correct facts, as they were known at the time, were 
before the RO, and the governing law was correctly applied.  
The veteran's representative has alleged that the RO failed 
to correctly apply the laws and regulations applicable to 
war-time service with regard to aggravation.  However, review 
of the actual rating decision revealed that the RO did 
specifically find the veteran's lung disorder was not 
"service incurred or aggravated WWII."  

The veteran also contends that the June 2, 1949 decision 
contained CUE because it was made without review of all his 
service medical records and that the RO failed, at that time, 
to notify him of what evidence the decision was based upon.  
However, the Board also finds no merit to any contention that 
the RO failed to assist the veteran in the development of the 
claim, and that any such failure constituted CUE.  As 
indicated above, the Court has held that the failure to 
fulfill the duty to assist cannot constitute clear and 
unmistakable error.  See Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board notes that 38 U.S.C.A. § 5104, which 
in part requires that a decision denying a benefit include a 
statement of the reasons for the decision, was not effective 
until December 18, 1989.  Thus, the 1949 rating decision in 
question was not required to be as detailed as recent RO 
decisions.

Finally, the Board notes with regard to the veteran's 
reference to the 1988 General Counsel opinion, that such 
legal opinion was not in existence at the time of the June 2, 
1949 rating decision.  Thus the RO's failure to consider it 
or the legal principles which it established can not be CUE.  

The veteran essentially disagrees with how the facts were 
weighed and evaluated by the RO in 1949, but this is 
insufficient to support his CUE claim.  The RO's 1949 
decision was not undebatably erroneous, in fact or law, and 
it may not be reversed under the stringent tests for CUE.  
Thus, the veteran's claim must be denied.


ORDER


The veteran's appeal that the June 1949 rating decision which 
denied entitlement to service connection for cavernous 
hemangioma, status-post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal was clearly 
and unmistakably erroneous is denied.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 5126 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  The statutory changes are applicable 
to claims filed before the change in the law and not final as 
of November 9, 2000.  38 U.S.C.A. § 5107 note (West Supp. 
2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

Service connection for chronic obstructive pulmonary disease 
on a secondary basis.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  Secondary service-connection may also be granted 
for the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. § 
3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's contends that he has chronic obstructive 
pulmonary secondary to the service-connected cavernous 
hemangioma, status-post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal.  The Board 
notes that the RO did not consider the claims on the basis of 
aggravation (See the April 1999 Statement of the Case and May 
2001 Supplemental Statement of the Case).  In addition, 
during an October 1998 VA examination, the examiner concluded 
that the veteran's chronic obstructive pulmonary disease was 
unrelated to the service-connected hemangioma.  Therefore, 
the Board finds that an additional VA examination is 
necessary in order to determine whether any currently present 
chronic obstructive pulmonary disorder has been aggravated by 
the service-connected cavernous hemangioma, status-post 
thoracotomy and right upper lobectomy, with partial right 
sixth rib removal.

2.  Increased evaluation for service-connected cavernous 
hemangioma, status-post thoracotomy with right upper 
lobectomy with partial right sixth rib removal. 

On October 7, 1996, VA revised the criteria used to rate the 
severity of diseases of the trachea and bronchi- trachea and 
bronchi-including bronchial asthma.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996).  But that change occurred nearly 3 years 
before the veteran filed his current claim in March 1998 and 
not during the pendency of this appeal.  Consequently, only 
the revised criteria need be considered in this decision.

According to most recent Supplemental Statement of the Case 
issued in May 20001, the RO continued the 30 percent 
evaluation assigned to the service-connected cavernous 
hemangioma, status-post thoracotomy with right upper 
lobotomy, partial right sixth rib resection pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6600 (chronic bronchitis).  
Under that code, a 30 percent evaluation is provided for 
chronic bronchitis when there is FEV-1 of 56 to 70 percent 
predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent rating is 
warranted for bronchial asthma if the forced expiratory 
volume in one second (FEV-1) is from 40 to 55 percent 
predicted, or if the ratio of the forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) is from 40 to 
55 percent, or if the veteran needs at least monthly visits 
to a physician for care of exacerbations, or if he needs 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The maximum rating of 
100 percent is warranted if the FEV-1 is less than 40 percent 
predicted, or if the FEV-1/FVC ratio is less than 40 percent, 
or if the veteran has more than one asthma attack per week 
with episodes of respiratory failure, or if he needs the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. Also, in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  Id.

The results of the pulmonary functions tests (PFT) used in 
assigning a disability rating are those after 
bronchodilatationating are those after bronchodilatation.  
See 61 Fed. Reg. 46723 (September 5, 1996).  These results 
represent the best possible functioning of an individual and 
are the figures used as the standard basis of comparison of 
pulmonary function.  Id.  Although the veteran underwent a VA 
examination, to include pulmonary function tests, in October 
1998, it is unclear whether the DLCO results were the result 
of the single breath or steady state method, and it does not 
appear that results after bronchodilatation were recorded.  
Therefore, this test is not adequate for rating purposes.  In 
this regard, the Board notes that the use of the word "or" in 
the rating criteria provides an independent basis for each 
particular evaluation rather than an additional requirement.  
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  The veteran 
need only prove the existence of any one of those criteria to 
satisfy the requirement for that particular evaluation. 

In addition, in a Statement in Support of Claim, dated in 
March 1998, the veteran indicated that he had sought 
treatment for his breathing problems from George G. Burton, 
M.D. at Kettering Hospital.  These records are pertinent to 
the veteran's increased evaluation claim and should be 
associated with the claims file prior to final appellate 
review.  

3.  Entitlement to service connection for hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2000).  Service connection may also be granted for a 
chronic disease, such as hypertension, when it is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran maintains that he currently has hypertension 
which had its onset during service.  Recent VA outpatient 
reports, dating from 1998-2000, reflect a diagnosis of 
hypertension.  However, the veteran has not been afforded a 
VA examination in order to determine the exact etiology of 
any currently present diagnosed hypertension.  Therefore, the 
Board finds that the veteran should be afforded an 
examination prior to final appellate review of the claim for 
service connection for hypertension.  

In light of the foregoing, the claims are REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously, to specifically include all 
medical records from George G. Burton, 
M.D., at Kettering Hospital. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  After completion of the above medical 
record development, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of any currently 
present chronic obstructive pulmonary 
disorder and the current degree of 
severity of the service-connected 
cavernous hemangioma, post-operative 
thoracotomy with right upper lobectomy 
partial right sixth rib resection.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  

Based upon the examination results and a 
review of the claims folder, the examiner 
must provide an opinion with respect to 
any currently present chronic obstructive 
pulmonary disease as to whether it is at 
least as likely as not that it was caused 
or chronically worsened by the service-
connected cavernous hemangioma, post-
operative thoracotomy with right upper 
lobectomy partial right sixth rib 
resection.  If the examiner believes that 
the veteran's chronic obstructive 
pulmonary disease was worsened by the 
service-connected cavernous hemangioma, 
post-operative thoracotomy with right 
upper lobectomy partial right sixth rib 
resection, the examiner should attempt to 
identify the extent of chronic 
obstructive pulmonary disease due to 
aggravation.  The examiner should also 
provide an opinion concerning the impact 
of the chronic obstructive pulmonary 
disease, if present, on the veteran's 
ability to work.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  

It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the veteran's 
service-connected cavernous hemangioma, 
post-operative thoracotomy with right 
upper lobectomy partial right sixth rib 
resection under the diagnostic criteria 
(FEV-1, FEV-1/FVC, DLCO (SB), maximum 
oxygen consumption).  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported.  The 
presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  The 
examiner should provide an opinion 
concerning the impact of the service-
connected cavernous hemangioma, post-
operative thoracotomy with right upper 
lobectomy partial right sixth rib 
resection on the veteran's ability to 
work.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report must be typed.

4.  The veteran should be afforded VA 
examination of the heart and 
cardiovascular system.  The claims file 
should be made available to the examiner 
for review prior to the examination.  
After review of the clinical records 
associated with the claims file, and 
after examination of the veteran and 
review of the history, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently present diagnosed hypertension 
was present in service or within one year 
after the veteran's service discharge or 
is related to findings noted during 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report must be typed.

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of the Veterans Claims 
Assistance Act of 2000 Pub. L. No, 106- 
475, 114 Stat. 2096 (2000). Then, the RO 
should readjudicate the issues on appeal.  
In readjudicating the claim for service 
connection for chronic obstructive 
pulmonary disease, the RO should consider 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The RO should also consider whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.

6.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  In addition, the 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 



